DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on April 1, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 1, 2022.

Claim Objections
Claim 19 is objected to because of the following informalities:
In Claim 19, the recitation of “excluding dependency on claim 13” should be deleted.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the placing the over material.”  There is insufficient antecedent basis for this limitation in the claim as “an over material” was not previously established.  For examination purposes, the claim will be interpreted as “the placing the other of the objects over the mounting surface.”
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinney et al (PGPub 2018/0093425).
Regarding Claim 1, McKinney teaches a method of making a connection between a pair of objects (Abstract), the method of comprising:
mechanically coupling shims to a fixture 103 ([0096]- the spacer may be mounted on the locator pin with adhesive);
placing the fixture and the shims such that the shims but not the fixture rest on a mounting surface of one of the objects (Fig. 3c- showing spacer 102 contacting bonding surfaces 105); and
placing the other of the objects over the mounting surface, with the shims between the objects (Fig. 3c- showing spacer 102 contacting bonding surfaces 105).

Regarding Claim 2, McKinney further teaches mechanically coupling the shims to the fixture includes attaching the shims to the fixture ([0097]- the spacer may be mounted on the locator pin with adhesive).

Regarding Claim 5, McKinney further teaches the fixture is a planar fixture (Fig. 3a- showing the planar shape of locator body 103); and
wherein the mechanically coupling the shims to the fixture includes planarly orienting the shims along the planar fixture (Fig. 3a- showing spacer 102 planarly oriented on locator body 103).

Regarding Claim 6, McKinney further teaches the placing the other of the objects over the mounting surface includes creating a gap between the objects, with a height and/or centration of the gap determined by a thickness of the shims ([0083]- a spacer-locator that provides for a controlled thickness of an adhesive to be used in bonding and maintaining the bond between two bonded surfaces).

Regarding Claim 7, McKinney further teaches after the placing of the other of the objects over the mounting surface, mechanically coupling the objects together by placing a joining material in the gap ([0083]- a spacer-locator that provides for a controlled thickness of an adhesive to be used in bonding and maintaining the bond between two bonded surfaces).

Regarding Claim 8, McKinney further teaches the placing the over material (the other of the objects over the mounting surface) includes placing an adhesive in the gap ([0088]- the joining agent is subsequently injected into the gap between the two or more surfaces).

Regarding Claim 9, McKinney further teaches the placing the adhesive includes dispensing the adhesive into the gap ([0088]- the joining agent is subsequently injected into the gap between the two or more surfaces).

Regarding Claim 13, McKinney further teaches the placing includes soldering together the objects by placing solder in the gap ([0082]- the two objects to be bonded may be affixed by soldering).

Regarding Claim 19, “the pair of objects are an optic, and a housing for receiving the optic” is a recitation of the article worked upon.  The "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and thus, the recitation of the pair of objects are an optic, and a housing for receiving the optic is not given significant patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (PGPub 2018/0093425) in view of Brcich (PGPub 2007/0164469).
Regarding Claim 3, McKinney further teaches any acceptable means may be used to attach components [0151] but does not appear to explicitly teach the attaching the shims to the fixture includes taping the shims onto the fixture.
Brcich teaches an alternative method of securing components together [0051] wherein friction tape is used [0051] in order to prevent components from slipping during operation [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney to include utilizing friction tape to secure components together as taught by Brcich with reasonable expectation of success to prevent components from slipping during operation [0051].
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Regarding Claim 4, McKinney further teaches the taping the shims onto the fixture includes taping the shims onto a major surface of the fixture (Fig. 3a showing spacer 102 on a major surface of the locator body 103).

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (PGPub 2018/0093425) in view of Foong et al (US Pat 6383843).

Regarding Claim 10, McKinney teaches applying adhesive to join the mating surfaces [0082] and thermoset resins (which includes epoxy) may be injected into the gap [0132] but is silent as to the adhesive being cured.
Foong teaches an alternative method of utilizing spacers to maintain a gap between objects to be bonded (Abstract) and teaches epoxy as an appropriate curable material to bond components with consistently reliable results (Col. 2, Lines 53-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney to include epoxy as the curable bonding agent as taught by Foong with reasonable expectation of success to bond components with consistently reliable results (Col. 2, Lines 53-67), thus meeting the instant limitation of curing the adhesive. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Regarding Claim 11, Foong further teaches the curing the adhesive includes heat curing the adhesive (Col. 2, Lines 13-15).

Regarding Claim 12, McKinney further teaches suitable materials for the locator pin (fixture) include fiberglass, plastics, metals, resins, epoxy, composite laminate, and/or ceramic [0092] (which are all materials that can withstand heating) thus meeting the instant limitation of material for the fixture is able to withstanding heating from the heat curing without losing integrity.

Regarding Claim 14, McKinney does not appear to explicitly teach after the mechanically coupling of the objects together, removing the shims from the gap.
Foong teaches an alternative method of utilizing spacers to maintain a gap between objects to be bonded (Abstract) wherein the spacer is removed after bonding the objects together (Col. 2, Lines 58-62) in order to allow the space occupied by the spacer to be backfilled (Col. 2, Lines 58-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney to include removing the spacers as taught by Foong with reasonable expectation of success to allow the space occupied by the spacer to be backfilled (Col. 2, Lines 58-62).

Regarding Claims 15 and 16, Foong further teaches the removing the shims from the gap includes pulling the shims out of the gap and the pulling the shims out of the gap includes pulling the shims out perpendicular to the gap (Figs 1c and 1d- showing the removal of spacer 120).

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (PGPub 2018/0093425) in view of Barton et al (US Pat 4786094).
Regarding Claim 17, McKinney does not appear to explicitly teach the removing the shims includes removing the shims while the shims are still mechanically coupled to the fixture.
Barton teaches an alternate method of utilizing spacers to maintain a gap between objects to be bonded (Abstract) wherein the spacers (shims) are removed from the fixture while the spacers are still mechanically coupled to the fixture (Col. 1, Lines 26-36) in order to permit easy removal of the spacers after the mounting structure is secured in place (Col. 1, Lines 26-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney to include spacers (shims) are removed from the fixture while the spacers are still mechanically coupled to the fixture as taught by Barton with reasonable expectation of success to permit easy removal of the spacers after the mounting structure is secured in place (Col. 1, Lines 26-36).

Regarding Claim 18, Barton further teaches the removing the shims includes deforming the fixture (Col. 1, Lines 26-36- breaking off the spacers deforms (changed the structure of) the fixture).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/2/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712